UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                          Senior Airman RASHAD D. RAMSEUR
                                  United States Air Force

                                            ACM S32159

                                         12 February 2014

         Sentence adjudged 15 May 2013 by SPCM convened at Nellis Air Force
         Base, Nevada. Military Judge: Christopher M. Schumann.

         Approved Sentence: Bad-conduct discharge, confinement for 4 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                             HELGET, WEBER, and PELOQUIN
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c); United States v. Reed, 54 M.J. 37, 41
(C.A.A.F. 2000). Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court